DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4, 6-14, and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II-XIII, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/27/2021.
Applicant's election with traverse of Species I in the reply filed on 04/27/2021 is acknowledged.  The traversal is on the ground(s) that the examiner must establish the criteria set forth in MPEP 806.05(c) between a combination and subcombination since Species VII: Figs. 12-14 is related to elected Species I as a combination and subcombination and therefore improper.  This is not found persuasive because a restriction between combination and subcombination is based on claims as set forth in MPEP 806.05(c). The figures between Species I and Species VII: Fig. Figs. 12-14 are not claim limitations and therefore cannot be combination and subcombination as set forth in MPEP 806.05(c) and therefore not improper.
The requirement is still deemed proper and is therefore made FINAL.

In addition, claims 18-19 should also be withdrawn since the claims does not read on elected Species I. The claim limitations of claim 18 reciting “a circuit substrate 

Claim Objections
Claims 2, 5, and 15 are objected to because of the following informalities:
Claim 2, lines 3-4, recites “each of the plurality of the conductive portions” should be --each of the second plurality of the conductive portions--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. [WO 2014/038706] in view of Ling [U.S. Patent No. 5,576,680].
Regarding Claim 1, Yoshida et al. shows a coil device (Figs. 1-5 and teaching from Fig. 15) comprising:
a plate-like element body (1, see Pages 15, 19 of English translation) having a main surface (front surface, see Fig. 1 and Drawing 1 below, main surface MS), a back surface (back surface, see Fig. 1 and Drawing 1 below, back surface BS), and an end surface (bottom surface, see Fig. 1 and Drawing 1 below, end surface ES);
a helical coil (8) having a coil axis (see Fig. 1 and Drawing 1 below, coil axis CA) extending between the main surface and the back surface of the element body (see Fig. 1 and Drawing 1 below), the helical coil (8) including a first plurality of conductive portions (2) located closer to the main surface of the element body than to the back surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 2 is closer to main surface MS than to back surface BS), each of the first plurality of conductive portions (2) being a conductive pin (element 2 have a cross-sectional area being circle and can be considered a pin, see English translation); and
a connection terminal (6) provided on at least one of the back surface and the end surface of the element body (see Fig. 1 and Drawing 1 below) and connected to the helical coil (see Figs. 1-5 and 15).
Moreover, Ling shows an inductor (Figs. 1A-1H) teaching and suggesting each of the first plurality of conductive portions (bottom elements 135, see Fig. 1E) being a conductive pin (Col. 4, Lines 20-52).

Regarding Claim 2, Yoshida et al. shows the helical coil further comprise a second plurality of conductive portions (3) located closer to the back surface of the element body than to the main surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 3 is closer to back surface BS than to main surface MS), each of the plurality of the conductive portions being a conductive pin (element 3 have a cross-sectional area being circle and can be considered a pin, see English translation).
Moreover, Ling shows an inductor (Figs. 1A-1H) teaching and suggesting each of the plurality of conductive portions (top elements 135, see Fig. 1E) being a conductive pin (Col. 4, Lines 20-52).
Regarding Claim 5, Yoshida et al. shows each of the conductive portions of the first and second plurality of conductive portions are circular in cross-section (see Figs.1-5 and 15, see English translation).
Regarding Claim 15, Yoshida et al. shows an electronic device (power supply circuit of a compact electronic device, see English translation) including the coil of claim 2 (see claim 2 above), wherein the helical coil includes conductive connecting portions (5) which connect pins of the first plurality of conductive portions (2) to the conductive portions of the second plurality of conductive portions (3, see Figs. 1-5 and 15), 
Ling also shows the helical coil includes conductive connecting portions (115 or 140) which connect pins of the first plurality of conductive portions (bottom elements 135, see Fig. 1E) to the conductive portions of the second plurality of conductive portions (top elements 135, see Fig. 1E).


Claims 1-2, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. [WO 2014/038706] in view of Harrison et al. [U.S. Patent No. 7,821,374] and Ling [U.S. Patent No. 5,576,680] (for motivational purposes).
Regarding Claim 1, Yoshida et al. shows a coil device (Figs. 1-5 and teaching from Fig. 15) comprising:
a plate-like element body (1, see Pages 15, 19 of English translation) having a main surface (front surface, see Fig. 1 and Drawing 1 below, main surface MS), a back surface (back surface, see Fig. 1 and Drawing 1 below, back surface BS), and an end surface (bottom surface, see Fig. 1 and Drawing 1 below, end surface ES);
a helical coil (8) having a coil axis (see Fig. 1 and Drawing 1 below, coil axis CA) extending between the main surface and the back surface of the element body (see Fig. 1 and Drawing 1 below), the helical coil (8) including a first plurality of conductive portions (2) located closer to the main surface of the element body than to the back surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 2 is closer to main surface MS than to back surface BS), each of the first plurality of 
a connection terminal (6) provided on at least one of the back surface and the end surface of the element body (see Fig. 1 and Drawing 1 below) and connected to the helical coil (see Figs. 1-5 and 15).
Moreover, Harrison et al. shows a device (Figs. 1a-1g) teaching and suggesting each of the first plurality of conductive portions (outer side elements 108, see Figs. 1a-1g) being a conductive pin (Paragraph [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first plurality of conductive portions being a conductive pin as taught by Harrison et al. for the device as disclosed by Yoshida et al to facilitate electrical contacts to achieve desirable operating characteristics for coupling (Col. 4, Lines 20-52 of Ling).
Regarding Claim 2, Yoshida et al. shows the helical coil further comprise a second plurality of conductive portions (3) located closer to the back surface of the element body than to the main surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 3 is closer to back surface BS than to main surface MS), each of the plurality of the conductive portions being a conductive pin (element 3 have a cross-sectional area being circle and can be considered a pin, see English translation).
Moreover, Harrison et al. shows an inductor (Figs. 1a-1g) teaching and suggesting each of the plurality of conductive portions (inner side elements 108, see Figs. 1a-1g) being a conductive pin (Paragraph [0034]).

Regarding Claim 15, Yoshida et al. shows an electronic device (power supply circuit of a compact electronic device, see English translation) including the coil of claim 2 (see claim 2 above), wherein the helical coil includes conductive connecting portions (5) which connect pins of the first plurality of conductive portions (2) to the conductive portions of the second plurality of conductive portions (3, see Figs. 1-5 and 15), the conductive connecting portions (5) being located on the end surface of the element body (see Fig. 1 and Drawing 1 below, element 5 located on end surface ES).
Harrison et al. also shows the helical coil includes conductive connecting portions (113 or 306) which connect pins of the first plurality of conductive portions (outer side elements 108, see Figs. 1a-1g) to the conductive portions of the second plurality of conductive portions (inner side elements 108, see Figs. 1a-1g).


    PNG
    media_image1.png
    488
    685
    media_image1.png
    Greyscale

Drawing 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837